Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 10/22/2021. In virtue of this communication, claims 1-30 are currently presented in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/22/2021 and 10/22/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.

Drawings
The drawings submitted on 1022/2021 are accepted as part of the formal application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9, 17-22 and 25-30 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1,
	The recitation “a first of the radiating elements of the first array” in lines 6-7 is considered vague because it’s not clear that what “a first of the radiating elements” is. Clarification is required.
The recitation “a first of the radiating elements of the second array” in line 7 is considered vague because it’s not clear that what “a first of the radiating elements” is. Clarification is required.

Regarding claim 17,
	The recitation “a first of the radiating elements of the first array” in lines 6-7 is considered vague because it’s not clear that what “a first of the radiating elements” is. Clarification is required.
The recitation “a first of the radiating elements of the second array” in line 7 is considered vague because it’s not clear that what “a first of the radiating elements” is. Clarification is required.

Regarding claim 18,
	The recitation “The lensed base station antenna” in line 1 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 19,
	The recitation “The lensed base station antenna” in line 1 is considered indefinite because it does not have an antecedent basis. Clarification is required.


Regarding claim 20,
	The recitation “The lensed base station antenna” in line 1 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 21,
	The recitation “The lensed base station antenna” in line 1 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 22,
	The recitation “The lensed base station antenna” in line 1 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 25,
	The recitation “a first of the radiating elements of the first array” in lines 6-7 is considered vague because it’s not clear that what “a first of the radiating elements” is. Clarification is required.
The recitation “a first of the radiating elements of the second array” in line 7 is considered vague because it’s not clear that what “a first of the radiating elements” is. Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 17-20 and 25-28, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al (US 20150070230), hereinafter Bradley.
Regarding claim 1,
Bradley discloses a lensed base station antenna (a multiple beam base station antenna system 100, Fig 1), comprising:
a first array (a wireless access antenna 110, Fig 1; paragraph [0007]) that includes a plurality of radiating elements that are configured to transmit respective sub-components of a first radio frequency ("RF") signal;
a second array (a wireless access antenna 112, Fig 1; paragraph [0007]) that includes a plurality of radiating elements that are configured to transmit respective sub-components of a second RF signal; and
a skeletal RF lens (a lens 120, Fig 1);
wherein the skeletal RF lens includes a plurality of layers of dielectric material (a plurality of dielectric panels 126, Fig 3) that are separated by air gaps.
Bradley does not explicitly teach the skeletal RF lens (the lens 120) positioned to receive electromagnetic radiation from a first of the radiating elements of the first array and from a first of the radiating elements of the second array.
	However, Bradley teaches the lens 120 narrows the HPBW of the wireless access antennas 110 and 112 and increases the gain of the antennas 110 and 112 (paragraph [0020]). This teaching is result effect in order to provide multiple antenna beams (paragraph [0020]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a skeletal RF lens positioned to receive electromagnetic radiation from a first of radiating elements of a first array and from a first of radiating elements of a second array in Bradley, in order to enable the use of less expensive and less cumbersome antennas to cover small areas.

[AltContent: textbox (X)][AltContent: arrow][AltContent: textbox (Bradley (US 20150070230))]         
    PNG
    media_image1.png
    566
    619
    media_image1.png
    Greyscale

[AltContent: textbox (TH)][AltContent: ][AltContent: textbox (X)][AltContent: arrow][AltContent: textbox (Bradley (US 20150070230))]        
    PNG
    media_image2.png
    620
    618
    media_image2.png
    Greyscale


Regarding claim 2,
Bradley as modified discloses the claimed invention, as discussed in claim 1.
Bradley teaches the plurality of layers of dielectric material comprises at least one of a plurality of spaced-apart sheets of dielectric material (radial ribs 124, Fig 3) and a plurality of concentric cylinders of dielectric material (cylinders 122, Fig 3).

Regarding claim 3,
Bradley as modified discloses the claimed invention, as discussed in claim 2.
Bradley teaches the base station antenna extends along a longitudinal axis (a longitudinal axis in x direction, Fig 1), and wherein a thickness (a thickness TH, Fig 3) of at least some of the layers of dielectric material in a depth dimension (in x direction, Fig 3) of the base station antenna.
	Bradley does not explicitly teach the thickness TH is at least 6 millimeters.
However, Bradley teaches the lens 120 is modular in the direction of the longitudinal axis of the cylinder. For example, a lens segment including a core 121 and dielectric panels 126 may be made in one-foot lengths, and an appropriate number of lens segments may be coupled in series to make lenses 120 of four to eight feet in length (paragraph [0027]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of at least some of layers of dielectric material in a depth dimension of a base station antenna being at least 6 millimeters in Bradley as modified, in order to enable the use of less expensive and less cumbersome antennas to cover small areas.

Regarding claim 4,
Bradley as modified discloses the claimed invention, as discussed in claim 1.
Bradley teaches the plurality of layers of dielectric material comprise a plurality of spaced- apart sheets of dielectric material (cylinders 122, Fig 3) that are arranged to be substantially parallel to each other.

Regarding claim 17,
Bradley discloses a base station antenna (a multiple beam base station antenna system 100, Fig 1), comprising:
a first array (a wireless access antenna 110, Fig 1; paragraph [0007]) that includes a plurality of radiating elements that are configured to transmit respective sub-components of a first radio frequency ("RF") signal;
a second array (a wireless access antenna 112, Fig 1; paragraph [0007]) that includes a plurality of radiating elements that are configured to transmit respective sub-components of a second RF signal; and
a skeletal RF lens (a lens 120, Fig 1);
wherein the skeletal RF lens comprises a plurality of spaced-apart sheets of dielectric material (cylinders 122, Fig 3) that are arranged to be substantially parallel to each other.
Bradley does not explicitly teach the skeletal RF lens (the lens 120) positioned to receive electromagnetic radiation from a first of the radiating elements of the first array and from a first of the radiating elements of the second array.
However, Bradley teaches the lens 120 narrows the HPBW of the wireless access antennas 110 and 112 and increases the gain of the antennas 110 and 112 (paragraph [0020]). This teaching is result effect in order to provide multiple antenna beams (paragraph [0020]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a skeletal RF lens positioned to receive electromagnetic radiation from a first of radiating elements of a first array and from a first of radiating elements of a second array in Bradley, in order to enable the use of less expensive and less cumbersome antennas to cover small areas.

Regarding claim 18,
Bradley as modified discloses the claimed invention, as discussed in claim 17.
Bradley teaches the spaced-apart sheets of dielectric material are substantially perpendicular to an azimuth boresight pointing direction of the base station antenna (Fig 3).

Regarding claim 19,
Bradley as modified discloses the claimed invention, as discussed in claim 17.
Bradley teaches the base station antenna extends along a longitudinal axis (a longitudinal axis in x direction, Fig 1), and wherein a thickness (a thickness TH, Fig 3) of at least some of the spaced-apart sheets of dielectric material in a depth dimension (in x direction, Fig 3) of the base station antenna.
Bradley does not explicitly teach the thickness TH is at least 6 millimeters.
However, Bradley teaches the lens 120 is modular in the direction of the longitudinal axis of the cylinder. For example, a lens segment including a core 121 and dielectric panels 126 may be made in one-foot lengths, and an appropriate number of lens segments may be coupled in series to make lenses 120 of four to eight feet in length (paragraph [0027]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of at least some of spaced-apart sheets of dielectric material in a depth dimension of a base station antenna being at least 6 millimeters in Bradley as modified, in order to enable the use of less expensive and less cumbersome antennas to cover small areas.

Regarding claim 20,
Bradley as modified discloses the claimed invention, as discussed in claim 17.
Bradley teaches the spaced-apart sheets of dielectric material are spaced apart from each other in a depth dimension of the base station antenna (Fig 3).

Regarding claim 25,
Bradley discloses base station antenna (a multiple beam base station antenna system 100, Fig 1), comprising:
a first array (a wireless access antenna 110, Fig 1; paragraph [0007]) that includes a plurality of radiating elements that are configured to transmit respective sub-components of a first radio frequency ("RF") signal;
a second array (a wireless access antenna 112, Fig 1; paragraph [0007]) that includes a plurality of radiating elements that are configured to transmit respective sub-components of a second RF signal; and
an RF lens (a lens 120, Fig 1);
	Bradley does not explicitly teach the RF lens positioned to receive electromagnetic radiation from a first of the radiating elements of the first array and from a first of the radiating elements of the second array; wherein a section of the RF lens that extends along an azimuth boresight pointing direction of a first radiating element of the first array comprises at least first through fourth regions of dielectric material that are at least 3 millimeters thick and that have a dielectric constant of at least 2.5, where each of the first through fourth regions of dielectric material are separated by respective first through third air gaps.
However, Bradley teaches the lens 120 narrows the HPBW of the wireless access antennas 110 and 112 and increases the gain of the antennas 110 and 112 (paragraph [0020]). Bradley teaches the lens 120 is modular in the direction of the longitudinal axis of the cylinder. For example, a lens segment including a core 121 and dielectric panels 126 may be made in one-foot lengths, and an appropriate number of lens segments may be coupled in series to make lenses 120 of four to eight feet in length (paragraph [0027]), and a plurality of ribs intersecting at least some of the plurality of cylinders to form a plurality of compartments for holding dielectric materials (paragraph [0009]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an RF lens positioned to receive electromagnetic radiation from a first of radiating elements of a first array and from a first of radiating elements of a second array; wherein a section of the RF lens extending along an azimuth boresight pointing direction of a first radiating element of the first array comprising at least first through fourth regions of dielectric material being at least 3 millimeters thick and having a dielectric constant of at least 2.5, where each of the first through fourth regions of dielectric material being separated by respective first through third air gaps in Bradley, in order to enable the use of less expensive and less cumbersome antennas to cover small areas.

Regarding claim 26,
Bradley as modified discloses the claimed invention, as discussed in claim 25.
Bradley teaches an interior of the RF lens substantially comprises sheets (ribs 124 and cylinders 122, Fig 3) of dielectric material.
Bradley does not explicitly teach the sheets of dielectric material separated by air-filled chambers.
However, Bradley teaches compartments may be filled with pellets or blocks of dielectric material (paragraph [0022]). It’s well known in the art that dielectric material may be air.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an interior of an RF lens substantially comprising sheets of dielectric material separated by air-filled chambers in Bradley as modified, in order to enable the use of less expensive and less cumbersome antennas to cover small areas.

Regarding claim 27,
Bradley as modified discloses the claimed invention, as discussed in claim 25.
Bradley does not explicitly teach a thickness of each of the first through fourth regions of dielectric material is at least 6 millimeters.
However, Bradley teaches the lens 120 is modular in the direction of the longitudinal axis of the cylinder. For example, a lens segment including a core 121 and dielectric panels 126 may be made in one-foot lengths, and an appropriate number of lens segments may be coupled in series to make lenses 120 of four to eight feet in length (paragraph [0027]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of each of first through fourth regions of dielectric material being at least 6 millimeters in Bradley as modified, in order to enable the use of less expensive and less cumbersome antennas to cover small areas.

Regarding claim 28,
Bradley as modified discloses the claimed invention, as discussed in claim 25.
Bradley does not explicitly teach the first through fourth regions of dielectric material comprise first through fourth spaced-apart sheets of dielectric material that are arranged to be substantially parallel to each other.
However, Bradley teaches the concentric cylinders 122 and radial ribs 124 subdivide the core 121 into separate compartments 123 (paragraph [0022]), and cylinders 122 are parallel to each other (Fig 3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use first through fourth regions of dielectric material comprising first through fourth spaced-apart sheets of dielectric material being arranged to be substantially parallel to each other in Bradley as modified, in order to enable the use of less expensive and less cumbersome antennas to cover small areas.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Thursday 7:30 am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8650.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845